Title: Thomas Jefferson to Mary Lewis, 25 December 1813
From: Jefferson, Thomas
To: Lewis, Mary


          Dear Madam  Monticello Dec. 25. 13.
          The news of the embargo reached me yesterday. this rendering the hope of getting money for our crop more than doubtful, makes it necessary to avoid new money engagements. I am therefore obliged to decline taking the cask of your good old brandy which you were so kind as to offer. the same circumstance affects deeply the question on which you consulted me, whether you ought to take 3/9 for your wheat. I am really not now able to give an opinion. I will take the liberty of apply sending for some barrels of apples; and if a basket of them can now be sent by the bearer they will be acceptable and enable us as accomodated to the season of mince pies. Accept the assurance of my friendship & respect
          Th:
            Jefferson
        